Citation Nr: 1642642	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-27 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 30, 2014.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to December 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a TDIU.  During the course of the appeal, in a June 2016 rating decision, a TDIU was granted, effective April 30, 2014.

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  In September 2016, he was advised that his hearing had been scheduled for November 2016.  However, in October 2016, he withdrew his hearing request.  38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In July 2016 and October 2016, the Veteran submitted correspondence reflecting that he was satisfied and wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a TDIU prior to April 30, 2014 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to applicable law and regulation, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in a June 2016 rating decision, the RO granted the Veteran's claim for a TDIU, effective April 30, 2014.  In July 2016, the Veteran submitted an "Appeals Satisfaction Notice."  That notice, signed by the Veteran, indicated that "by signing and submitting this form, I am asking to withdraw all remaining issue(s) contained in my recent . . . Supplemental Statement of the Case."  The notice further stated that, "based on the decision rendered, I am satisfied and wish to withdraw all remaining issues associated with this appeal."  In a separate October 2016 letter, the Veteran asked to cancel his scheduled Board hearing as he was "satisfied with the benefits and rating that I am receiving now."  

Given the explicit statements from the Veteran reflecting satisfaction with his appeal, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of the certified issue, and the Veteran's claim must be dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


